Citation Nr: 1648235	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-25 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the cervical spine.

4.  Entitlement to an evaluation in excess of 10 percent for partial posterior cruciate ligament tear with degenerative joint disease of the left knee.

5.  Entitlement to an evaluation in excess of 10 percent for right ankle sprain and calcaneal spur.

6.  Entitlement to an evaluation in excess of 10 percent for hiatal hernia and gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for residuals of status post hysterectomy.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

9.  Entitlement to an effective date prior to December 6, 2012, for the grant of service connection for paroxysmal atrial tachycardia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 letter decision and a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased evaluations for migraine headaches,  PTSD with depressive disorder, degenerative joint disease of the cervical spine, partial posterior cruciate ligament tear with degenerative joint disease of the left knee, right ankle sprain and calcaneal spur, and hiatal hernia and GERD, as well as entitlement to a TDIU and service connection for residuals of status post hysterectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a heart murmur; the Veteran neither timely appealed the decision nor submitted any new and material evidence within one year following the decision.

2.  The claim upon which the grant of entitlement to service connection for paroxysmal atrial tachycardia was based was filed on December 6, 2012, and no document that can be construed as a claim of entitlement to service connection for this disability was received between the prior final denial in June 2010 and this date.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than December 6, 2012, for the grant of entitlement to service connection for paroxysmal atrial tachycardia have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.156(b), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in April 2013 satisfied the duty to notify provisions with respect to the issue decided herein and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence have been associated with the record.  It is also noteworthy that determinations regarding effective dates for awards are based on what was shown by the record at various points in time and the application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  In any case, there is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file, and the Veteran has not asserted otherwise.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran also testified at a July 2016 Board videoconference hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was accompanied by her representative from the Veterans of Foreign Wars.  During the hearing, the VLJ asked the Veteran questions about the procedural history surrounding her claim of entitlement to service connection for a heart condition.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran seeks an effective date prior to December 6, 2012, for the award of service connection for paroxysmal atrial tachycardia.  Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii).

Here, the Veteran initially filed a claim of entitlement to service connection for "heart, murmur" in December 2009.   However, the claim of entitlement to service connection for a heart murmur was denied in June 2010 rating decision.  With respect to the heart murmur, the Veteran neither appealed the decision nor submitted any new and material evidence within one year following the June 2010 decision; the denial therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In correspondence received on December 6, 2012, the Veteran filed a notice of disagreement in response to a letter decision issued by the RO on April 25, 2012.  Among other things, this notice of disagreement indicated that the Veteran disagreed with "the denial of service connection for heart condition, treated at Walter Reed and Bethesda, and while in Belgium (while on active duty 1999-2000)."  However, the Board notes that the April 2012 letter decision did not address the Veteran's heart condition, and that the issue had not been addressed by the RO since the final June 2010 rating decision.  As such, the RO interpreted this portion of the December 6, 2012, notice of disagreement as a petition to reopen the previously denied claim of entitlement to service connection for a heart murmur.  In a September 2013 rating decision, the RO granted entitlement to service connection for paroxysmal atrial tachycardia and assigned an effective date of December 6, 2012, the date of receipt of what the RO determined to be the earliest claim to reopen the issue of entitlement to service connection for a heart murmur following the final June 2010 rating decision.  

Generally, when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the application to reopen.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(r) (effective date of reopened claim is date of receipt of claim or date entitlement arose, whichever is later); Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file that could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

With respect to the claim of entitlement to service connection for a heart condition, there is no document dated between the RO's final denial in June 2010 and the December 6, 2012, notice of disagreement that could be construed as a claim for entitlement to service connection for a heart condition.  Although the Veteran telephoned VA with the intent of filing additional claims in April 2011, a heart murmur, paroxysmal atrial tachycardia, and/or other cardiac disorder were not included among those claims.  The arguments of the Veteran do not warrant a different result.  The Veteran essentially contends that she should be awarded service connection effective as of the date of her original claim for a heart murmur, as she asserts that she meant to seek service connection for paroxysmal atrial tachycardia at that time.

Although the Board is sympathetic to the Veteran's claims, the Board is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).  Those laws and regulations provide specific guidance as to the documents on which effective dates may be based, and the fact that a disability or disabilities are of longstanding nature does not warrant a different result under these laws and regulations.  Again, the June 2010 rating decision was a final denial, after which an application to reopen was granted.  A date of the prior claim that was denied in the final denial cannot serve as the basis for the effective date of the grant of service connection for this disability under general effective date principles for the reasons stated above, and neither the Veteran nor her representative have cited any exception to these principles.  To the extent that the Veteran contends that the effective date should be based on the date entitlement arose, the regulations make clear that whether the grant of service connection was based on a claim or an application to reopen, the effective date is the date of the claim or the date entitlement arose, whichever is later, and the date entitlement arose therefore cannot warrant an earlier effective date.  38 C.F.R. § 3.400(b)(2)(ii), (r).

For the foregoing reasons, the preponderance of the evidence is against the claim of an earlier effective date for the grant of service connection for paroxysmal atrial tachycardia.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date earlier than December 6, 2012, for the grant of entitlement to service connection for paroxysmal atrial tachycardia is denied.


REMAND

The Veteran also seeks entitlement to increased evaluations for migraine headaches,  PTSD with depressive disorder, degenerative joint disease of the cervical spine, partial posterior cruciate ligament tear with degenerative joint disease of the left knee, right ankle sprain and calcaneal spur, and hiatal hernia and GERD, as well as entitlement to a TDIU and service connection for residuals of status post hysterectomy.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the issues of entitlement to increased evaluations for migraine headaches,  PTSD with depressive disorder, degenerative joint disease of the cervical spine, partial posterior cruciate ligament tear with degenerative joint disease of the left knee, right ankle sprain and calcaneal spur, and hiatal hernia and GERD, the Board notes that the Veteran was last provided VA examinations with respect to these claims in November 2011, over five years ago.  The Veteran and her representative have indicated that her symptomatology with respect to each disability has worsened since the November 2011 examinations, and specifically requested that VA provide contemporaneous examinations to assess the current severity of these disabilities.  As such, the Board finds that new examinations to assess the current nature and severity of the Veteran's service-connected migraine headaches,  PTSD with depressive disorder, degenerative joint disease of the cervical spine, partial posterior cruciate ligament tear with degenerative joint disease of the left knee, right ankle sprain and calcaneal spur, and hiatal hernia and GERD is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).

With respect to the issue of entitlement to service connection for residuals of hysterectomy, the Veteran has indicated that she underwent a complete hysterectomy in June 2011 as a result of weakening of her uterus caused by in-service dilation and curettage (D&C) / uterine scraping, loop electrosurgical excision procedure (LEEP), and cryosurgery following abnormal Papanicolaou (pap) testing.  A review of the Veteran's service treatment records confirm abnormal pap testing results in 1994, after which time she was diagnosed as having dysplasia and underwent cryosurgery to remove cervical polyps.  

A July 2016 Disability Benefits Questionnaire for gynecological conditions completed by her VA physician indicated that the Veteran had been diagnosed as having cervical polyps, endometriosis, and menorrhagia.  The VA physician also indicated that the Veteran still subjectively complained of chronic pelvic pain of unknown etiology.  

The Board notes that the Veteran has not been provided with a VA examination with respect to her claim of entitlement to service connection for residuals of a hysterectomy.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, given the Veteran's current diagnoses, her credible testimony, and the evidence of gynecological symptomatology and corrective procedures in service, the Board finds that the low threshold requirement for finding that a disability may be associated with service is satisfied.  McLendon, 20 Vet. App. at 83.  As such, the Veteran should be provided with an appropriate examination to determine the likely nature and etiology of any residuals of a hysterectomy.  

Finally, with respect to the Veteran's TDIU claim, the Board finds that it is inextricably intertwined with the remanded claims currently on appeal.  Therefore, the Board may not properly review the Veteran's TDIU claim until the RO develops and adjudicates the remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a VA examination to determine the current severity and manifestations of her service-connected migraine headaches.  The claims file must be made available to the examiner in conjunction with the examination.

After reviewing the pertinent medical records and the Veteran's lay statements and testimony, the examiner must conduct any and all necessary studies, tests, and evaluations.  Next, the examiner must report all signs and symptoms necessary for evaluation of the Veteran's headaches, to include the frequency, whether of such severity as to constitute prostrating attacks, the frequency of any such prostrating attacks, and whether the duration is prolonged.  

The examiner is requested to address the impact the Veteran's headaches has on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's headaches have on her ability to perform physical and sedentary tasks.

A complete rationale should be given for the opinions provided.

2.  Provide the Veteran with a VA examination to determine the current severity of her service-connected PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner is requested to address the impact the Veteran's PTSD has on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's PTSD have on her ability to perform physical and sedentary tasks.

A complete rationale should be given for all opinions provided.

3.  Provide the Veteran with a VA examination to determine the nature and severity of her service-connected degenerative joint disease of the cervical spine.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  All manifestations related to the Veteran's service-connected cervical spine disability, to include any radiculopathy, must be documented. 

Appropriate range-of-motion testing should be accomplished, to include the point at which pain begins.  Range of motion findings should be reported for active and passive motion, and on weight bearing and non-weight bearing, as appropriate.

The examiner must opine (in degrees if possible) to what extent, if any, the Veteran's initial motion is affected by pain, weakness, fatigue, lack of endurance, incoordination, or other symptoms resulting in additional functional loss/impairment. 

The examiner must also opine (in degrees if possible) to what degree, if any, the Veteran's range of motion is limited by pain, fatigue, weakness, or incoordination, during flare-ups or with repetitive use. 

The examiner should also report the total duration of incapacitating episodes during the past 12 months.  A complete rationale should be given for any opinion provided.

The examiner is requested to address the impact the Veteran's cervical spine disability has on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's cervical spine disability have on her ability to perform physical and sedentary tasks.

A complete rationale should be given for all opinions proffered.

4.  Provide the Veteran with a VA examination to determine the nature and severity of her service-connected partial posterior cruciate ligament tear with degenerative joint disease of the left knee.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to determine the current level of impairment and severity of the Veteran's partial posterior cruciate ligament tear with degenerative joint disease of the left knee.  The examiner is specifically asked to describe flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare-ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.  Range of motion findings on active and passive motion, on weight bearing and non-weight bearing, and for the paired right knee joint, should be provided.  All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the left knee degenerative joint disease, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner is asked to determine whether there is any ligament instability, recurrent subluxation, or lateral instability of the left knee and, if so, its severity.

The examiner is requested to address the impact the Veteran's left knee disability has on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's left knee disability have on her ability to perform physical and sedentary tasks.

A complete rationale for all opinions offered should be provided.

5.  Provide the Veteran with a VA examination to determine the nature and severity of her service-connected right ankle sprain and calcaneal spur.  The examiner must review the claims file in conjunction with the examination.  Any medically indicated special tests, including X-rays, should be accomplished, and all subjective complaints and objective symptoms must be documented.  Range of motion findings pertinent to the Veteran's right ankle must be measured with a goniometer and reported in degrees, to include on repetitive motion testing, during flare-ups (if possible), and in consideration of any additionally limited motion due to pain, weakened movement, incoordination and/or instability of the joint.  Range of motion findings should be provided on active and passive motion, on weight bearing and non-weight bearing, and for the paired left ankle joint.  

The examiner is requested to address the impact the Veteran's right ankle disability has on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's right ankle disability have on her ability to perform physical and sedentary tasks.

A complete rationale for all opinions offered should be provided.

6.  Provide the Veteran with a VA examination to determine the nature and severity of her service-connected hiatal hernia with GERD.  A copy of this remand and the claims file must be made available to the examiner in conjunction with the examination and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated physical examination and diagnostic tests should be performed.  

The examiner should describe with specificity all digestive system functional impairment associated with the service-connected hiatal hernia and GERD that is currently manifested or otherwise indicated by the record, and then comment on the impact the Veteran's service-connected gastrointestinal disability has on her ability to work and to function, to include her being responsible for tending to her basic daily needs.  The examiner should identify the predominant manifestation(s) pertaining to the service-connected hiatal hernia and GERD.  Specifically, the examiner is requested to identify if the Veteran experiences: 

a. Persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and/or

b. Pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of heath.

The examiner is advised that the Veteran is competent to report symptoms of treatment, and her reports must be taken into account, along with the other evidence of record, in formulating any opinions.  

The examiner is requested to address the impact the Veteran's service-connected hiatal hernia and GERD have on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's hiatal hernia and GERD have on her ability to perform physical and sedentary tasks.

The reports must include a complete rationale for all opinions expressed.  

7.  Provide the Veteran with a VA examination to clarify the diagnoses and etiologies of all chronic gynecological or genitourinary disabilities in existence at any time during the period on appeal or proximate thereto.  Any indicated diagnostic tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The claims file must be made available to the examiner in conjunction with the examination.

After a thorough examination, review of the claims file, consideration of the Veteran's lay statements, and necessary diagnostic tests, the examiner is asked to itemize any and all gynecological and/or genitourinary diagnoses found during any time during the pendency of this appeal.  As to each diagnosis rendered, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the gynecological or genitourinary diagnoses were first incurred in or otherwise attributable to the Veteran's military service.  If not, as to each diagnosis rendered, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's in-service treatment for cervical polyps predisposed her to subsequent post-service gynecological symptomatology.    

In rendering an opinion, the examiner is to consider and reconcile service treatment records, which show abnormal pap testing results in 1994, after which time she was diagnosed as having dysplasia and underwent cryosurgery to remove cervical polyps; as well as post-service evidence of a complete hysterectomy in June 2011; and diagnoses of cervical polyps, endometriosis, and menorrhagia.  The examiner is also asked to consider the Veteran's lay statements describing in-service symptoms and symptoms since service. 

A complete rationale for all opinions must be provided.

8.  Forward the Veteran's claims file to a vocational specialist for an opinion as to whether it is at least as likely as not that the functional impact of the service-connected disabilities, considered in combination, preclude the Veteran from maintaining substantially gainful employment.  A complete rationale must be provided for the opinion rendered.

9.  Notify the Veteran that it is her responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

10.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, then the Veteran and her representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


